United States Court of Appeals
                      For the First Circuit


No. 01-1713

                GABRIEL FAGOT RODRIGUEZ, ET AL.,

                     Plaintiffs, Appellants,

                                v.

               THE REPUBLIC OF COSTA RICA, ET AL.,

                      Defendants, Appellees.


                           ERRATA SHEET


     The opinion of this Court issued July 15, 2002 should be
amended as follows:

     On page 8, line 9 of footnote 5, replace “could” with “court.”